              Case 4:20-cv-00928-JM Document 5 Filed 08/28/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

 TIFFANY MANSFIELD, Individually and             )            Case No. 4:20-cv-00928-JM
 on Behalf of all Others Similarly Situated,     )
                                                 )
                 Plaintiff,                      )
                                                 )
    v.                                           )
                                                 )
 FRIENDS FIRST, LLC                              )
                                                 )
                 Defendant.                      )
                                                 )

                                              ORDER

          NOW, having considered the Parties’ Joint Motion to Stay and to Compel Individual

Arbitration, made pursuant to the Federal Rules of Civil Procedure and the Federal Arbitration

Act, 9 U.S.C. §§ 1 et seq. (“FAA”), the Court grants the Motion.

          IT IS HEREBY ORDERED:

         1.      Plaintiff’s, Tiffany Mansfield, individually and on behalf of all others similarly

situated (“Plaintiff”), claims in this action are subject to a binding and enforceable arbitration

agreement, entered into pursuant to the FAA.

         2.      Pursuant to Section 4 of the FAA, and the express terms of the arbitration agreement

between the Parties, Plaintiff’s claims are hereby COMPELLED to individual arbitration for

resolution pursuant to the terms of the Parties’ arbitration agreement. Plaintiff shall not be

permitted to bring her claims in arbitration on a class or collective action basis.

         3.      This action shall be STAYED pending the outcome of arbitration. The Parties are

directed to provide status reports to the Court at least once every six (6) months following the date

of this Order.



                                             Page 1 of 5
           Case 4:20-cv-00928-JM Document 5 Filed 08/28/20 Page 2 of 2



       IT IS SO ORDERED.

Dated this 28th day of August, 2020.



                                        THE HONORABLE JAMES M. MOODY JR.
                                        UNITED STATES DISTRICT JUDGE




                                       Page 2 of 2
